internal_revenue_service p o box cincinnati oh number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x scholarship program y scholarship program public school district z dollar amount u v quantity w quantity x z dollar amount dollar amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate two grant making program x and y the purpose of x is to award scholarships to students who will attend college a university or vocational school after graduating from high school in z you will award scholarships to eligible recipients who without financial help would find it extremely difficult or would be unable to attend a higher learning institute to be eligible for x applicants must have attended a school in z for their entire senior year of high school as either a full-time_student or a part-time student if they are also taking college classes the applicants must also maintain a grade point average of and if requested submit copies of both their income_tax returns and those of their parents moreover they may be requested to submit a list of personal and parental assets and liabilities because more than of students in z qualify for free reduced lunches z qualifies as a title poverty level school therefore the financial need of the applicants is not an issue that has needed to be addressed as all applicants have financial need you reserve the right to use student parent tax returns along with lists of liabilities and assets to determine which applicants would have the greatest financial need to apply for x students must complete an application form submit a certified academic transcript submit three letters of recommendation from current or recent teachers or professors and provide a written_statement explaining why you should grant them the scholarship you will give out scholarship announcements and scholarship applications to each member of the senior class you will also distribute announcements through the office of the school counselor and through the office of the superintendent the selection committee for x will consist of three retired individuals who are supporters of both public education and higher education if a relative of the selection committee applies for a scholarship the committee member will abstain from the decision-making process pertaining to that particular applicant the criteria for selecting scholarship grant recipients is based strictly on academic needs and advancements the individual applicant's desire to further his her education the recipient's personal narrative and overall academic record all scholarships are awarded on an objective and non-discriminatory basis the amount of each of x’s scholarship award is dollar_figureu per year approximately v will be eligible to apply and approximately w scholarships will be awarded the selection committee will receive verification of enrollment for each scholarship recipient from the college university vocational school the student will attend before any funds are disbursed scholarship funds will be made payable jointly to the institution of higher learning and the student to insure that funds are used appropriately one-half the scholarship award is paid in the first semester in order to use the second semester funds a student must maintain a gpa for the first semester of college or the first half of training in a vocational field basis per semester rather than long term it is easier to follow-up on award recipients if the committee discovers a misuse of award funds further funding will be withheld from the recipient under certain circumstances recipients maybe asked to repay a portion of the scholarship funds received because scholarships are disbursed on a short-term the purpose of the other grant making program y is to award scholarships to teachers employed by z who wish to pursue a masters or doctorate degree to be eligible to apply for y the applicants must be currently employed by z and have been employed by z for a minimum of years before applying for the scholarship the applicants must submit an application along with a written_statement explaining why you should grant them the scholarship and explaining how the scholarship would benefit the students of z the applicants must also submit three letters of recommendation from their current employer co-workers or professors and a certified copy of their most recent academic transcript moreover the applicants must provide a current statement of assets and liabilities in addition the applicants may be requested to submit a copy of their most recent tax_return the selection committee for y will also consist of three retired individuals who are supporters of both public education and higher education if a relative of the selection committee applies for a scholarship the committee member abstains from the decision- making process pertaining to that particular applicant all scholarships are awarded on an objective and non-discriminatory basis the determination of the scholarship will be based on the applicants’ written explanations the applicants’ statements of need and availability of funds the annual scholarship award for y is x one-half of this amount will be paid in the first semester in order to use the second semester funds a recipient must maintain a gpa provide an updated official transcript at the end of each semester and provide proof of enrollment at the beginning of each semester in addition the maximum amount of funds a recipient may receive during a four-year period is z the maximum amount reimbursed for a master’s or doctorate degree will be z furthermore scholarship funds are made payable jointly to the institution of higher learning and the recipient insuring that funds are used appropriately in addition scholarships are disbursed on a short-term basis per semester rather than long term so it is easier to follow-up on award recipients if the committee discovers a misuse of award funds further funding will be withheld from the recipient under certain circumstances recipients may be asked to repay a portion of the scholarship funds received for both x and y you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the scholarship was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other scholarship funds held by a grantee are used for their intended purposes and withhold further payments to grantees until they obtain assurance that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you also agree to maintain records that include the following i ii identification and qualifications of potential grantees all recipient reports and other follow-up data obtained in administering x and y sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois lerner director exempt_organizations
